AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED MARCH 6, 2014 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2014 STOCK FUND (TICKER SYMBOL: ISFRX) INTERNATIONAL ALPHA STRATEGIES FUND (TICKER SYMBOL: IAFRX) U.S. INFLATION-INDEXED FUND (TICKER SYMBOLS: FRIHX) This supplement to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2014, for the American Independence Funds Trust, updates certain information in the Prospectus and SAI with respect to the Class R shares of the Stock Fund, International Alpha Strategies Fund and U.S.
